Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


In the Matter of the Marriage of Anthony              Appeal from the County Court at Law of
Lynn Williams and Theresa Gayle Williams              Walker County, Texas (Tr. Ct. No.
                                                      D2018093). Memorandum Opinion on
No. 06-20-00095-CV                                    Remand delivered by Justice van Cleef,
                                                      Chief Justice Morriss and Justice Stevens
                                                      participating.


       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the portions of the divorce decree with respect to the
property division and remand the cause for further proceedings consistent with his opinion. We
affirm the divorce decree in all other respects.
       We further order that the appellant and appellee shall split all costs incurred by reason of
this appeal.

                                                      RENDERED AUGUST 9, 2022
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk